DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
The submitted amendment to the claims filed 1/18/2022 under rule 312 has been not entered due to errors in the proposed amendments.  The following is an Examiner’s amendment to correct the issue.  Please refer to the prior set of claims entered on 8/17/2021 for the purpose of these corrections.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this Examiner’s amendment was given in a telephonic interview with Susan Lukasik on 1/24/2022.
Please make the following amendments to the claims as filed on 8/17/2021 (see Examiner’s note above):
In claim 3, line 2; please amend ‘the chroma of the first cusp’ to read “a chroma of the first cusp”
In claim 10, line 2; please amend ‘the chroma of the first cusp’ to read “a chroma of the first cusp”
Allowable Subject Matter


Claims 1-14 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claims 1, 8 and 16, the prior art fails to disclose the specific lightness mapping as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL R NEFF/Primary Examiner, Art Unit 2631